UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):March 15, 2011 L.B. Foster Company (Exact Name of Registrant as Specified in its Charter) Pennsylvania 000-10436 25-1324733 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 415 Holiday Drive Pittsburgh, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(412) 928-3417 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure. On March 15, 2011, the Board of Directors of the L.B. Foster Company approved the payment of a quarterly cash dividend of $0.025 per share on April 4, 2011, to shareholders of record as of March 25, 2011. For more information, see the press release attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release issued March 15, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. L.B. Foster Company (Registrant) Date: March 15, 2011 /s/ David J. Russo David J. Russo Senior Vice President, Chief Financial and Accounting Officer and Treasurer Exhibit Index Exhibit No.Description 99.1Press Release issued March 15, 2011
